Exhibit 10.1

EXECUTION VERSION

AMENDMENT AGREEMENT dated as of September 26, 2014 (this “Amendment”), to the
CREDIT AGREEMENT dated as of April 2, 2013 (as amended, supplemented or
otherwise modified prior to the date hereof, the “Credit Agreement”), among
WEIGHT WATCHERS INTERNATIONAL, INC., a Virginia corporation (the “Borrower”),
the Lenders party thereto, JPMORGAN CHASE BANK, N.A. (“JPMCB”), as
Administrative Agent and an Issuing Bank, and THE BANK OF NOVA SCOTIA, as
Revolving Agent, a Swingline Lender and an Issuing Bank.

W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Credit Agreement be amended, and
the undersigned Lenders are willing to amend the Credit Agreement, on the terms
and subject to the conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto hereby agree as follows.

SECTION 1. Defined Terms. Capitalized terms used and not defined herein,
including in the recitals hereto, have the meanings assigned to them in the
Credit Agreement.

SECTION 2. Amendment of Existing Credit Agreement. Effective as of the Amendment
Effective Date (as defined below), the Credit Agreement is hereby amended as
follows:

(a) Section 1.01 is amended by deleting the definition of “Financial Covenant
Event of Default” in its entirety.

(b) Section 1.01 is amended by amending and restating the definition of
“Financial Covenant” in its entirety as follows:

“Financial Covenant” shall mean for any Test Period, the Consolidated Leverage
Ratio of the Borrower and its Restricted Subsidiaries set forth below opposite
the date which is the last day of the applicable Test Period:

 

Test Period Ending

 

Ratio

on or prior to January 3, 2015   5.00:1.00 on April 4, 2015   4.75:1.00 on
July 4, 2015 and thereafter   4.50:1.00

and each reference herein to “compliance on a Pro Forma Basis” with the
Financial Covenant shall mean that the Consolidated Leverage Ratio at the end of
the applicable Test Period, on a Pro Forma Basis, does not exceed the ratio so
set forth.



--------------------------------------------------------------------------------

(c) Section 4.02(c) of the Credit Agreement is hereby amended and restated in
its entirety as follows:

“[Reserved]”

(d) Section 6.11 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

“[Reserved]”

(e) Section 7.01(d) of the Credit Agreement is hereby amended and restated as
follows:

“the Borrower or any of its Restricted Subsidiaries shall fail to observe or
perform any covenant, condition or agreement contained in Section 5.02(a) (with
respect to the Borrower), 5.05(a)(i), 5.08 or Article VI;”

(f) Section 7.01 is hereby amended by amending and restating the final paragraph
thereof in its entirety as follows:

“then, and in any such event, (A) if such event is an Event of Default with
respect to the Borrower described in paragraph (h) or (i) of this Section,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents shall immediately become due and payable
and (B) if such event is any other Event of Default, either or both of the
following actions may be taken: (i) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower declare the Commitments to
be terminated forthwith, whereupon the Commitments shall immediately terminate;
and (ii) with the consent of the Required Lenders, the Administrative Agent may,
or upon the request of the Required Lenders, the Administrative Agent shall, by
notice to the Borrower, declare the Loans hereunder (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents to be due and payable forthwith, whereupon the same shall immediately
become due and payable.”

SECTION 3. No Future Amendment of the Financial Covenant. The undersigned
Lenders acknowledge and agree that no future amendment, modification, supplement
or waiver of the Financial Covenant may be effected pursuant to clause (C) of
the final paragraph of Section 9.02(b) of the Credit Agreement.

SECTION 4. Representations and Warranties. To induce the undersigned Lenders to
enter into this Agreement, the Borrower represents and warrants as set forth
below:

(a) this Agreement (i) has been duly authorized, executed and delivered by the
Borrower and constitutes a legal, valid and binding obligation of the Borrower
enforceable against it in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally and to
general equitable principles (whether considered in a proceeding in equity or at
law); and

 

2



--------------------------------------------------------------------------------

(b) on the Amendment Effective Date, (i) the representations and warranties set
forth in Article III of the Credit Agreement are true and correct in all
material respects, in each case on and as of such date, with the same effect as
though made on and as of such date (unless stated to relate solely to an earlier
date, in which case such representatives and warranties will be true and correct
in all material respects as of such earlier date) and (ii) no Default or Event
of Default has occurred and is continuing.

SECTION 5. Effectiveness of this Agreement. This Amendment shall become
effective as of the first date (the “Amendment Effective Date”) on which each of
the following conditions shall have been satisfied.

(a) The Administrative Agent (or its counsel) shall have received from the
Borrower and Lenders constituting the Required Revolving Lenders either
(i) counterparts of this Agreement signed on behalf of such parties or
(ii) written evidence satisfactory to the Administrative Agent (which may
include a facsimile or other electronic transmission of a signed signature page
of this Agreement) that such parties have signed counterparts of this Agreement.

(b) The Borrower shall have notified the Administrative Agent pursuant to
Section 2.08(b) and (c) of the reduction of the Revolving Commitments to
$50,000,000 in the aggregate, and such reduction shall have become effective.

The Administrative Agent shall notify the Borrower and the Lenders of the
Amendment Effective Date and such notice shall be conclusive and binding.

SECTION 6. Expenses. The Borrower agrees to pay to the Administrative Agent in
immediately available funds all reasonable and documented or invoiced
out-of-pocket expenses (including reasonable and documented fees, charges and
disbursements of counsel) incurred in connection with this Amendment.

SECTION 7. Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

SECTION 8. Counterparts. This Amendment may be executed in multiple
counterparts, each of which when executed and delivered shall be deemed to be an
original and all of which together shall constitute but one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile (or other electronic imaging) shall be effective as
delivery of a manually executed counterpart of this Amendment.

SECTION 9. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK.

SECTION 10. Full Force and Effect; Limited Amendment. (a) Except as expressly
amended hereby, all of the representations, warranties, terms, covenants,
conditions and other provisions of the Credit Agreement and the other Loan
Documents shall remain unchanged and in full force and effect in accordance with
their terms.

 

3



--------------------------------------------------------------------------------

(b) From and after the Amendment Effective Date, the terms “Agreement”, “this
Agreement”, “herein”, “hereinafter”, “hereto”, “hereof” and words of similar
import, as used in the Credit Agreement, shall refer to the Credit Agreement as
amended hereby.

(c) This Amendment is a Loan Document within the meaning of the Credit
Agreement.

SECTION 11. Headings. Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or be taken into consideration in interpreting, this Amendment.

[Signature pages follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

WEIGHT WATCHERS INTERNATIONAL, INC., by  

/s/ Nicholas P. Hotchkin

Name:   Nicholas P. Hotchkin Title:   Chief Financial Officer Name of Revolving
Lender: THE BANK OF NOVA SCOTIA by  

/s/ Michelle C. Phillips

Name:   Michelle C. Phillips Title:   Director & Execution Head Name of
Revolving Lender: SCOTIABANC, INC., by  

/s/ J.F. Todd

Name:   J.F. Todd Title:   Managing Director Name of Revolving Lender: BANK OF
AMERICA, N.A. by  

/s/ Steven J. Melicharek

Name:   Steven J. Melicharek Title:   Senior Vice President Name of Revolving
Lender: HSBC BANK USA NATIONAL ASSOCIATION by  

/s/ Varun Gupta

Name:   Varun Gupta Title:   Vice President Name of Revolving Lender: JPMORGAN
CHASE BANK, N.A. by  

/s/ Stephen Zajac

Name:   Stephen Zajac Title:   Executive Director Name of Revolving Lender: U.S.
BANK, NATIONAL ASSOCIATION by  

/s/ Patrick McGraw

Name:   Patrick McGraw Title:   Senior Vice President